PER CURIAM.
The state concedes that the judgment adjudicating defendant guilty of direct criminal contempt and sentence of incarceration failed to include a recital of the facts upon which the adjudication of guilt was based, as required by Florida Rule of Criminal Procedure 3.830. Accordingly, the convictions and sentences are vacated and the cause is remanded for the trial court, if it wishes, to conduct further proceedings in accordance with the rule. See Alvis v. State, 764 So.2d 859 (Fla. 3d DCA 2000).